DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 10, 12-14 and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 10, 12, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ermutlu et al. “Ermutlu” (US Pub 2008/0129613 A1) in view of Swirhun et al. “Swirhun” (US pub 2017/0310004 A1) and Webb (US Pub 2011/0006949 A1).  
For claim 10, Ermutlu discloses (Abstract, [0034], [0035], [0039], figure 8, claim 5) an electronically-implemented method of an antenna element calibration using relative calibration relationships to calibrate antenna elements, the method comprising: determining, using calibration circuitry, a first relative relationship between a first antenna element and a second antenna element based on a probe signal applied by a probe (figure 8, probe 22), wherein the probe is disposed substantially equidistant to the first antenna element and the second antenna element (Abstract, [0034], [0035], [0056]); storing calibration information for calibrating one or more of the antenna elements based on the first relative relationship (Abstract, [0045], [0047], [0056]).  
Ermutlu does not mention determining, using the calibration circuitry, a second relative relationship between the first antenna element and a third antenna element based on an antenna element signal applied by the second antenna element, wherein the second antenna element is disposed substantially equidistant to the first antenna element and the third antenna element; determining, using the calibration circuitry, a third relative relationship between the first antenna element and a fourth antenna element based on a radio frequency signal propagating between the first antenna element and a fifth antenna element; storing calibration information for calibrating one or more of the antenna elements based on the second relative relationship and the third relative relationship. 

Swirhun further discloses determining, using the calibration circuitry, a third relative relationship between the first antenna element and a fourth antenna element based on a radio frequency signal propagating between the first antenna element and a fifth antenna element (figure 6C and [0041], the first antenna C located at (row 3, column 4) in the cluster 128a is calibrated with a fourth antenna C in the cluster 128b, based on a radio frequency signal propagating between the first antenna C (row 3, column 4) and a fifth antenna R in the cluster 128b, and referencing to figures 3 and 4, [0033] for calibration), storing calibration information for calibrating one or more of the antenna elements based on the third relative relationship ([0064], [0065]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Swirhun into the art of Ermutlu as to improve calibration between the first and other antennas. 
Ermutlu in combination with Swirhun fails to disclose wherein the fifth antenna element is on a different chip than the first antenna element.
Webb (Abstract, [0002], [0037]-[0040], [0044]-[0049], figures 4 and 5: sub-arrays 102, 104, A, B and M are replaceable (different) units, the fifth antenna on unit 102 or B). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Webb into the art of Ermutlu as modified by Swirhun as to improve calibration accuracy for further application with replaceable sub-array antennas.  
For claim 12, Ermutlu in combination with Swirhun and Webb teaches the limitation substantially in claim 10, Ermutlu further discloses wherein the method further comprises adjusting a programmable gain amplifier of a beamformer based on the calibration information, wherein the beamformer is coupleable to at least one of the first antenna element, the second antenna element, or the third antenna element ([0001], [0057]). 
For claim 13, Ermutlu in combination with Swirhun and Webb teaches the limitation substantially in claim 10, Ermutlu further discloses wherein the method further comprises adjusting a phase shifter of a beamformer based on the calibration information, wherein the beamformer is coupleable to at least one of the first antenna element, the second antenna element, or the third antenna element ([0001], [0057]).  
For claim 25, Ermutlu in combination with Swirhun and Webb teaches the limitation substantially in claim 10, Webb discloses wherein first, second, third, and fourth antenna elements are on a same chip (Webb: figure 4, sub-array 104 unit comprises antenna elements 1-4).  
.  

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ermutlu as modified by Swirhun and Webb above, further in view of Lier et al. “Lier” (US Pub 2004/0061644 A1).  
For claim 14, Ermutlu in combination with Swirhun and Webb teaches the limitation substantially in claim 10, but fails to disclose wherein the method further comprises at least one of: controlling one or more switches to electrically connect the probe to a receive path; or controlling one or more switches to electrically connect the probe to a transmit path. 
However this teaching is disclosed by Lier (figure 3, switch 320).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lier into the art of Ermutlu as modified by Swirhun and Webb as to use the switch for improving management of transmit and receive calibration.  

Allowable Subject Matter
10.	Claims 1, 4-9, 15, 17, 18, 20 and 22-24 are allowed.


12.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
13.	The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claimed invention distinguished over the prior art for the following reasons. The claim is allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious wherein the method further comprises identifying a fourth relative relationship between the first antenna element and the fourth antenna element based on observations of one or more second probe signal propagating between (i) a second probe and the first antenna element and (ii) the second probe and fourth antenna elements, wherein the second probe is disposed substantially equidistant to the first antenna element and the fourth .

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
February 26, 2021
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643